DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8-11, 13, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zollinger et al., WO 98/54662 (hereinafter “Zollinger”).

As per claims 1 and 11, Zollinger teaches:
receiving, at data processing hardware, database change indicators indicating changes to a distributed database, each change indicator indicating an addition, a deletion, or a modification to the distributed database (Zollinger 12:22-23, “the current table will receive a number of database change events”);
generating, by the data processing hardware, a change log structure comprising entries, each entry defining one or more charges to the distributed database (Zollinger 13:11-14), where differences are stored in a series of updates;
receiving, at the data processing hardware, a synchronization query from a client device associated with the distributed database, the synchronization query requesting synchronization between the distributed database and another database (Zollinger 8:34-9:3), where a client requests synchronization; and
transmitting, by the data processing hardware, a query response to the other database based on the change log structure, the query response configured to cause the other database to synchronize with the distributed database (Zollinger 8:34-9:3), where the clients use the update to synchronize.

As per claims 3 and 13, the rejection of claims 1 and 11 is incorporated, and Zollinger further teaches:
for each database change indicator, determining, by the data processing hardware, whether the respective change to the distributed database corresponds to (Zollinger 12:22-23, “the current table will receive a number of database change events”):
a single change (Zollinger 12:27-29) to a single version of the database (Zollinger 13:27-29);
one of multiple changes (Zollinger 12:27-29), where multiple differences are stored, to a common version of the database (Zollinger 13:27-29); or
one of multiple changes (Zollinger 12:27-29), where multiple differences are stored to different versions of the database (Zollinger 12:7-10), where changes are applied to multiple versions, e.g., changes applied to version 1.0 and changes applied to version 1.1.

As per claims 8 and 18, the rejection of claims 1 and 11 is incorporated, and Zollinger further teaches:
wherein the synchronization query indicates a set of data ranges (Zollinger 15:1-2, “for all updates”) and an interval of time (Zollinger 15:1-2, “since a certain date”)

As per claims 9 and 19, the rejection of claims 8 and 18 is incorporated, and Zollinger further teaches:
when at least one entry of the change log structure satisfies the synchronization query, returning, by the data processing hardware, the corresponding at least one entry to the client device (Zollinger 16:23-36), where the instructions are transmitted.

As per claims 10 and 20, the rejection of claims 9 and 19 is incorporated, and Zollinger further teaches:
wherein the query response comprises at least one of a database change indicator, a database change log entry, or a change corresponding to the at least one entry (Zollinger 16:33-36), where the instructions are the claimed change.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zollinger et al., WO 98/54662 (hereinafter “Zollinger”), in view of Larson et al., US 2009/0064160 A1 (hereinafter “Larson”).

As per claims 4 and 14, the rejection of claims 3 and 13 is incorporated, and Zollinger further teaches:
wherein each entry of the change log structure comprises:
an exact entry defining a corresponding single change to a corresponding single version of the distributed database (Zollinger Fig 3A, 12:27-29), where, in the case of a single update to a given version, the entry will contain the single change; or
a range entry defining corresponding multiple changes to a corresponding common version of the distributed database (Zollinger: Fig. 3A, 12:27-29), where, in the case of multiple updates to a given version, the entry will contain the multiple changes.

Zollinger, however, does not teach:
wherein each entry of the change log structure comprises:
an interval entry defining corresponding multiple changes to corresponding different versions of the distributed database.

The analogous and compatible art of Larson, however, teaches concatenating changes from a sequence of update transactions to create a single, larger task covering the sequence of updates (Larson [0008]).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Larson with those of Zollinger to take the list of database tables authorized for update and their version number (Zollinger 10:12-15), which may be supersets or collections of other updates (Zollinger 8:6-9), such that, e.g., two sets of updates are to take place to two different database versions such as 1.0 to 1.1 and 1.1 to 1.2 (Zollinger 12:8-10, 16:16-23), where the differencing engine has therefore determined that multiple changes to different versions of the same dataset have to take place, and modify the series of updates for these different versions by concatenating them together, where the series of updates in Zollinger are modular and have version information (Zollinger Figs. 3A, 3B) so they can be discriminated when concatenated, to allow for a single concatenated series of updates to update different databases.

As per claims 5 and 15, the rejection of claims 4 and 14 is incorporated, and Zollinger further teaches:
wherein the different versions of the distributed database corresponding to the interval entry span a continuous interval of time (Zollinger 12:23-25), where the versions are continuous in time.

As per claims 6 and 16, the rejection of claims 1 and 11 is incorporated, but Zollinger does not teach:
wherein the database change indicators comprise a commit log entry.

The analogous and compatible art of Larson, however, teaches concatenating changes from a sequence of update transactions to create a single, larger task covering the sequence of updates (Larson ¶ 0008), where the update transactions are in a commit log (Larson ¶ 0025).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Larson with those of Zollinger to use, as the updates of Zollinger, the commits of Larson, so as to ensure that the changes being propagated are committed.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zollinger et al., WO 98/54662 (hereinafter “Zollinger”), in view of Yoon et al., US 2013/0166554 A1 (hereinafter “Yoon”).

As per claims 7 and 17, the rejection of claims 1 and 11 is incorporated, but Zollinger does not teach:
wherein the query response comprises a bloom filter.

The analogous and compatible art of Yoon, however, teaches a bloom filter as an effective representation of membership in a set (Yoon [0062]).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Yoon with those of Zollinger to represent the changes of Zollinger using the bloom filter of Yoon so as to effectively reduce the amount of data returned.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1, 1, 3, 2, 6, 3, 8, 5, 1, 1, 1, 1, 3, 2, 6, 3, 8, and 5, respectively, of U.S. Patent No. 10,769,114. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader but encompass the subject matter of the ’114 patent.

Allowable Subject Matter
Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and upon the filing of a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not teach a change log compaction data structure comprising an index space and a data space, wherein any negative space of the index space comprises known space having no changes to the distributed database as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159